Per Curiam,
This action was brought upon a writing of which the . following is a copy: “Received of Mrs. Bridget Lough-ran 6000, payable at the pleasure of Joseph McGarrity.” The paper was executed by the defendant and given to Mrs. Loughran some time in 1897. He got the money from her the year before. He was the only witness in the case, having been called by the plaintiff as under cross-examination. According to his testimony, the money was a gift to him by his aunt, but, even if this were not so, the action on the writing was barred by the statute of limitations. Mrs. Loughran died in 1902, and this action was not brought until 1910. The nonsuit was properly entered, and the judgment is affirmed.